J-S30009-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 WENDELL LAVENTURE                       :
                                         :
                   Appellant             :   No. 1758 EDA 2017

            Appeal from the Judgment of Sentence May 1, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0000378-2009


BEFORE: PANELLA, P.J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, P.J.:                    FILED FEBRUARY 26, 2020

      Wendell Laventure appeals from the judgment of sentence entered on

May 1, 2017, in the Court of Common Pleas of Philadelphia County, following

the revocation of his probation. Appellant contends the trial court failed to

consider his rehabilitative needs in imposing sentence. Pursuant to our review

of the record, we conclude the court did consider Appellant’s rehabilitative

needs and therefore affirm.

      We briefly note, on May 1, 2017, the trial court revoked Appellant’s

probation and sentenced him to an aggregate term of 3 to 6 years’

imprisonment, following Appellant’s conviction on new criminal charges.

Having received leave of court, Appellant filed a post-sentence motion nunc
J-S30009-19


pro tunc, which the trial court subsequently denied.1        The instant, timely

appeal followed.

       On appeal, Appellant challenges the discretionary aspects of sentence,

claiming the trial court failed to consider his rehabilitative needs.          In

Commonwealth v. Cartrette, 83 A.3d 1030 (Pa. Super. 2013) (en banc),

this Court held that “[our] scope of review in an appeal from a revocation

sentencing includes discretionary sentencing challenges.” Cartrette, supra

at 1034. Thus, Appellant’s claim is properly before us.

       The principles that guide our review are well settled:

       . . . [t]he right to appeal a discretionary aspect of sentence is not
       absolute. Rather, where an appellant challenges the discretionary
       aspects of a sentence, an appellant’s appeal should be considered
       as a petition for allowance of appeal.            As we stated in
       Commonwealth v. Moury, 2010 PA Super 46, 992 A.2d 162 (Pa.
       Super. 2010):

              An appellant challenging the discretionary aspects of
              his sentence must invoke this Court’s jurisdiction by
              satisfying a four-part test:

                     [W]e conduct a four-part analysis to
                     determine: (1) whether appellant has
                     filed a timely notice of appeal, see
                     Pa.R.A.P. 902 and 903; (2) whether the
                     issue   was   properly   preserved   at
                     sentencing or in a motion to reconsider
____________________________________________


1  This Court was unable to determine from the record if the trial court
permitted Appellant to file his post-sentence motion nunc pro tunc and if the
court subsequently denied the motion. Accordingly, on October 17, 2019, we
remanded the matter for clarification. On November 1, 2019, the trial court
issued an order clarifying the situation. Therefore, the matter is ripe for our
review.


                                           -2-
J-S30009-19


                  and modify sentence, see Pa.R.Crim.P.
                  [720]; (3) whether appellant’s brief has a
                  fatal defect, Pa.R.A.P. 2119(f); and (4)
                  whether there is a substantial question
                  that the sentence appealed from is not
                  appropriate under the Sentencing Code,
                  42 Pa.C.S.A. § 9781(b).

            Id. at 170. Whether a particular issue constitutes a
            substantial question about the appropriateness of
            sentence is a question to be evaluated on a case-by-
            case basis.

Commonwealth v. Radecki, 180 A.3d 441, 467 (Pa. Super. 2018)

(quotation marks and most citations omitted).       Further, “the imposition of

sentence following the revocation of probation is vested within the sound

discretion of the trial court, which, absent an abuse of that discretion, will not

be disturbed on appeal. . . .” Commonwealth v. Edwards, 71 A.3d 323,

327 (Pa. Super. 2013) (citations omitted), appeal denied, 81 A.3d 75 (Pa.

2013).

      Here, Appellant has complied with the first three requirements.

Moreover, a claim the trial court failed to consider a defendant’s rehabilitative

needs raises a substantial question. See Commonwealth v. Downing, 990

A.2d 788, 793 (Pa. Super. 2010).

      Appellant contends that the trial court failed to adequately consider his

rehabilitative needs. The trial court made it clear at sentencing that one of its

main concerns was that Laventure repeatedly committed crimes while on

probation and parole, and thus has not been amenable to rehabilitation while

under supervision. See N.T., Sentencing, 5/1/17, at 11, 13. Further, the court

                                      -3-
J-S30009-19


noted that Appellant had not adequately availed himself of the rehabilitative

programs available to him while he was in prison and on parole. See id., at

11.

      Admittedly, the sentencing court did not give an extended review of

Laventure’s rehabilitative needs. However, the court concluded,

             I don’t have real faith that you’re going to take the
      opportunities that have been given to you by continuing the
      probation I gave you in April of 2016 and do something [positive
      with it.] … I suggest you get a GED while you’re there. I suggest
      you get some job training so you don’t have to steal people’s
      things or be involved in the theft of people’s things.

                                    …

           Do you think you’ll learn [your lesson?] You’ll be 30 when
      you get out or 29. Do you think you’ll learn your lesson?

Id., at 14-15. After Appellant responded that he thought he already had

learned his lesson, the court stated “Well, I don’t think you did because you

went and did this other thing[.]” Id., at 16. Therefore, the court considered

Appellant’s rehabilitative needs; it merely found that Appellant was unlikely

to be rehabilitated while not in prison. The court clearly expressed its desire

that Appellant would take the opportunities available to him to ensure that he

did not commit any future crimes.

      Under these circumstances, we cannot conclude the court failed to

consider Appellant’s rehabilitative needs. We therefore conclude that

Appellant’s sole issue on appeal merits no relief.

      Judgment of sentence affirmed.


                                     -4-
J-S30009-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/26/20




                          -5-